

Exhibit 10


AIRCRAFT TIME SHARING AGREEMENT




THIS TIME SHARING AGREEMENT (this “Agreement”) is entered into on June 15, 2005
by General Electric Company (“Owner”), a New York corporation, with principal
offices at 3135 Easton Turnpike, Fairfield, CT and Dennis D. Dammerman
(“Lessee”).


BACKGROUND:


A. Owner is the registered owner of certain civil aircraft bearing the United
States Registration Numbers and of the types set forth on Exhibit A to this
Agreement (collectively, the “Aircraft” or individually an “Aircraft”).


B. Owner employs fully qualified flight crews to operate the Aircraft; and


C. From time to time, Lessee may desire to lease the Aircraft and flight crews
from owner for Lessee’s personal travel at Lessee’s discretion on a time sharing
basis as defined in Section 91.501(c)(1) of the Federal Aviation Regulations
(“FAR”).


NOW, THEREFORE, Owner and Lessee agree as follows:


1. Subject to the terms and conditions of this Agreement, Owner agrees to lease
the Aircraft to Lessee for Lessee’s personal travel at Lessee’s discretion
pursuant to the provisions of FAR Section 91.501(c)(1) and to provide a fully
qualified flight crew for all operations for flights scheduled in accordance
with the terms of this Agreement during the period, commencing on the date of
this Agreement and terminating on the earlier of (a) the termination of this
Agreement by consent of Owner and Lessee, (b) the date of Lessee’s termination
of employment with Owner and (c) the date of Lessee’s death. Owner shall have
the right to add or substitute aircraft of similar type, quality, and equipment,
and to remove aircraft from the fleet, from time to time during the term of this
Agreement. Owner shall send Lessee a revised Exhibit A upon each such change in
the Aircraft.


2. Lessee shall pay Owner for each flight conducted under this Agreement the
actual expenses of each specific flight as authorized by FAR Section 91.501(d)
as in effect from time to time. On the date of this Agreement these expenses
include and are limited to:



(a)  
fuel, oil, lubricants and other additives;




(b)  
travel expenses of the crew, including food, lodging and ground transportation;




(c)  
hangar and tie down costs away from the Aircraft’s base of operation;


(1)

--------------------------------------------------------------------------------






(d)  
insurance obtained for the specific flight;




(e)  
landing fees, airport taxes and similar assessments;




(f)  
customs, foreign permit and similar fees directly related to the flight;




(g)  
in-flight food and beverages;




(h)  
passenger ground transportation;




(i)  
flight planning and weather contract services;




(j)  
an additional charge equal to one hundred percent (100%) of the expenses listed
in clause (a) above.



3. Owner will pay all expenses related to the operation of each Aircraft when
incurred and will provide monthly invoices to Lessee for the expenses enumerated
in Section 2 above. Lessee shall pay Owner for these expenses within fifteen
(15) days after receipt of the related invoice.


4. In the event that Lessee desires to use the Aircraft pursuant to this
Agreement, Lessee will so notify Owner and will provide Owner with requests for
flight time and proposed flight schedules as far as possible in advance of any
given flight. Requests for flight time shall be in a form, whether oral or
written, mutually convenient to and agreed upon by Owner and Lessee. In addition
to proposed schedules and flight times, Lessee shall provide at least the
following information for each proposed flight at some time prior to scheduled
departure as required by Owner or Owner’s flight crew:



(a)  
departure point;




(b)  
destinations;




(c)  
date and time of flight;




(d)  
the identity of each anticipated passenger;




(e)  
the nature and extent of luggage or cargo to be carried;




(f)  
the date and time of a return flight, if any; and




(g)  
any other information concerning the proposed flight that may be pertinent or
required by Owner or Owner’s flight crew.



5. Owner shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight.

(2)

--------------------------------------------------------------------------------





6. Owner shall be solely responsible for securing maintenance, preventive
maintenance, and required or otherwise necessary inspections on the Aircraft and
shall take such requirements into account in scheduling flights of the various
Aircraft. No period of maintenance, preventive maintenance, or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft, unless such
maintenance or inspection can be safely conducted at a later time in compliance
with all applicable laws and regulations, and within the sound discretion of the
pilot-in-command. The pilot-in-command shall have final and complete authority
to cancel any flight for any reason or condition that in his or her judgment
would compromise the safety of the flight.


7. Owner shall employ, pay for, and provide to Lessee a qualified flight crew
for each flight undertaken under this Agreement. In accordance with applicable
FAR, the qualified flight crew provided by Owner will exercise all of its duties
and responsibilities with respect to the safety of each flight conducted under
this Agreement. Lessee agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action that
in the considered judgment of the pilot-in-command is necessitated by
considerations of safety. Without limiting the generality of Section 8, no such
action of the pilot-in-command shall create or support any liability for loss,
injury, damage, or delay to Lessee or any other person.


8. The Owner and Lessee agree that Owner shall not be liable to Lessee or any
other person for loss, injury, or damage occasioned by the delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason.


9. The risk of loss during the period when any Aircraft is operated on behalf of
Lessee under this Agreement shall remain with Owner, and Owner will retain all
rights and benefits with respect to the proceeds payable under policies of hull
insurance maintained by Owner that may be payable as a result of any incident or
occurrence while an Aircraft is being operated on behalf of Lessee under this
Agreement. Lessee shall be named as an additional insured on liability insurance
policies maintained by Owner on the Aircraft with respect to flights conducted
pursuant to this Agreement. The liability insurance policies on which Lessee is
named an additional insured shall provide that as to Lessee coverage shall not
be invalidated or adversely affected by any action or inaction, omission or
misrepresentation by Owner or any other person (other than Lessee). Any hull
insurance policies maintained by Owner on any Aircraft used by Lessee under this
Agreement shall include a waiver of any rights of subrogation of the insurers
against Lessee.
10. A copy of this Agreement shall be carried in the Aircraft and available for
review upon the request of the FAA on all flights conducted pursuant to this
Agreement.


11. Lessee represents, warrants and covenants to Owner that:

(3)

--------------------------------------------------------------------------------






(a)  
He will use each Aircraft for and on his own account only and will not use any
Aircraft for the purposes of providing transportation of passengers or cargo in
air commerce for compensation or hire;




(b)  
He shall refrain from incurring any mechanics or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement, and he shall not
attempt to convey, mortgage, assign, lease or any way alienate the Aircraft or
create any kind of lien or security interest involving the Aircraft or do
anything or take any action that might mature into such a lien;




(c)  
During the term of this Agreement, he will abide by and conform to all such
laws, governmental, and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing lessee.



12. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Stewart Newburgh Airport, 169 Route 17K, Newburgh, NY, unless
changed by Owner, in which event Owner shall notify Lessee of the new permanent
base of operation of the Aircraft.  


13. Owner and Lessee agree with respect to the following indemnification
provisions:



(a)  
Owner hereby indemnifies Lessee and agrees to hold harmless Lessee from and
against any liabilities, obligations, losses (excluding loss of anticipated
profits), damages, claims, actions, suits, costs, expenses and disbursements
(“Losses”) imposed on, incurred by or asserted against Lessee arising out of or
resulting from the ownership, lease, maintenance, repair, possession, use,
operation, condition, or other disposition or application of the Aircraft.
Owner’s obligation to indemnify Lessee under this Section 13 shall not, however,
extend to any Loss (i) resulting from the willful misconduct or gross negligence
of Lessee, (ii) to the extent such Loss is a direct result of any failure of
Lessee to comply with any covenants required to be performed or observed by him
under this Agreement, or (iii) to the extent such Loss is a direct result of any
breach by Lessee of any of Lessee’s warranties or representations contained in
this Agreement.




(b)  
Lessee hereby indemnifies Owner and agrees to hold harmless Owner from and
against any Losses imposed on, incurred by or asserted against Owner (i) arising
out of or resulting from the willful misconduct or gross negligence of Lessee,
(ii) to the extent such Loss is a direct


(4)

--------------------------------------------------------------------------------



result of any failure of Lessee to comply with any covenants required to be
performed or observed by him, or (iii) to the extent such Loss is a direct
result of any breach by Lessee of any of Lessee’s warranties or representations
contained in this Agreement.



(c)  
Losses shall be determined after taking into account the available proceeds of
any applicable insurance policies.



14. Neither this Agreement nor any party’s interest in this Agreement shall be
assignable to any other person or entity.


15. This Agreement shall be governed by and construed in accordance with the
laws of New York (excluding the conflicts of law rules thereof).


16. This Agreement constitutes the entire understanding between Owner and Lessee
with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or Agreements other than as set forth
expressly herein. Any changes or modifications to this Agreement must be in
writing and signed by authorized representatives of both parties. This Agreement
may be executed in counterparts, which shall, singly or in the aggregate,
constitute a fully executed and binding Agreement.


17. Any notice, request, or other communication to any party by the other party
under this Agreement shall be conveyed in writing and shall be deemed given on
the earlier of the date (i) notice is personally delivered with receipt
acknowledged, (ii) a facsimile notice is transmitted, or (iii) three (3) days
after notice is mailed by certified mail, return receipt requested, postage
paid, and addressed to the party at the address set forth below. The address of
a party to which notices or copies of notice are to be given may be changed from
time to time by such party by written notice to the other party.


General Electric Company
3135 Easton Turnpike
Fairfield, CT 06828
Attention: General Counsel
FAX: 1-203-373-3225


18. If any one or more of the provisions of the Agreement shall be held invalid,
illegal, or unenforceable, the remaining provisions of this Agreement shall be
unimpaired, and the invalid, illegal, or unenforceable provision shall be
replaced by a mutually acceptable provision, which, being valid, legal, and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal, or unenforceable provision. To the extent permitted by
applicable law, the parties hereby waive any provision of law, which renders any
provision of this Agreement prohibited or unenforceable in any respect.

(5)

--------------------------------------------------------------------------------





19. Neither Owner (nor its affiliates) makes, has made or shall be deemed to
make or have made, and Owner (for itself and its affiliates) hereby disclaims,
any warranty or representation, either express or implied, written or oral, with
respect to any aircraft to be used hereunder or any engine or component thereof
including, without limitation, any warranty as to design, compliance with
specifications, quality of materials or workmanship, merchantability, fitness
for any purpose, use or operation, airworthiness, safety, patent, trademark or
copyright infringement or title.


20. Truth in leasing statement under FAR Section 91.23:



(a)  
Owner hereby certifies that each aircraft has been inspected and maintained
within the twelve (12) month period preceding the date of this Agreement, except
to the extent the aircraft is less than twelve (12) months old, in accordance
with the provisions of FAR Part 91 and all applicable requirements for the
maintenance and inspection there under have been met.




(b)  
Owner agrees, certifies, and knowingly acknowledges that when the aircraft is
operated under this Agreement, Owner shall be known as, considered, and shall in
fact be the operator of the aircraft.




(c)  
An explanation of factors bearing on operational control and pertinent FARS can
be obtained from the nearest FAA flight standards district office, general
aviation district office, or air carrier district office. Each party agrees to
understand and abide by these regulations.




(d)  
Owner will provide the FAA flight standards district office nearest its
aircraft’s home base with a copy of this Agreement at least forty-eight (48)
hours before takeoff of a flight operated pursuant to this Agreement informing
the FAA of (i) the location of the airport of departure; (ii) the departure
time; and (iii) the registration number of the aircraft involved.

(e)  
IN WITNESS WHEREOF, Owner and Lessee caused the signatures of their authorized
representatives to be affixed below on the day and year first above written.




 
GENERAL ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By 
/s/ William J. Conaty
 
Name: William J. Conaty
 
Title: Senior Vice President, Human Resources
 
 
 
 
 
 
 
   
DENNIS D. DAMMERMAN
 
/s/ Dennis D. Dammerman


(6)

--------------------------------------------------------------------------------



Exhibit A
Updated: June 7, 2005




United States
Registration Number
 
Aircraft Type
 
N362G
 
 
Sikorsky 76B
 
N363G
 
 
Sikorsky 76B
 
   
N364G
 
 
Gulfstream GIV
 
N365G
 
 
Gulfstream GIV
 
   
 
N366G
 
 
Boeing Business Jet (737-75v)
 
N367G
 
 
Boeing Business Jet (737-75v)
 
   
 
N372G
 
 
Challenger 604
 
N373G
 
 
Challenger 604
 
N374G
 
 
Challenger 604





(7)

--------------------------------------------------------------------------------






 